Little, J.
1. Since a juror can never be heard to impeach his own verdict, there was no error in refusing to allow an amendment to a motion for a new trial, alleging that one of the jury acted upon his private knowledge of facts not -proved, when such ground was not supported otherwise than by the affidavits of jurors who participated in trying the case.
2. The verdict complained of having been rendered upon conflicting evidence, and being fully sustained by that introduced in behalf of the plaintiff below, in whose favor the jury found, this court will not-reverse a judgment overruling the defendant’s motion for a new trial, based on the general grounds and upon newly, discovered evidence, the latter being mainly cumulative and of an impeaching character, and none of it such would probably produce a different result. Judgment affirmed.

All the Justices concurring.